Title: To Alexander Hamilton from John F. Hamtramck, 28 March 1800
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Pitts Burgh March the 28th 1800
          
          I have the honor to inclose you a Copy of my last letter to General Wilkinson, I have also to acknowledge your letters of the 6th & 7th of March and I am very much obliged to you for the information which that of the 7th Contains—
          As I Shall cease writing to General Wilkinson on the Mississippi after this Month, the General Orders for the Mississippi will I presume go in future immediatly from the Adjutant Generals office to that Country without their being sent to me open
          I have the honor to be sir with Very great Respect your Most Obedient servent
          
            J F Hamtramck
          
          Major Gen. Hamilton
        